DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-11,362,126) by Ogita (“Ogita”).
Regarding claim 9, Ogita discloses in FIG. 60 (and FIGs. 1 & 31) and related text, e.g., a semiconductor device, comprising 
a substrate (61) defining a pixel area (FIG. 1, 20; also see individual pixels in FIG. 60); 
a trench fill structure (see a trench filled with 1101/1102) formed in the substrate in the pixel area (see FIG. 60); 
a buffer dielectric layer (66; “fixed charge layer”; can be insulator; see par. (599)) formed over a surface of the substrate in the pixel area, the buffer dielectric layer defining a first opening (hole in 66), which exposes at least a portion of the substrate surrounding sidewalls of a top of the trench fill structure and/or at least a portion of the top of the trench fill structure (portion of a top of the trench fill structure is seen; specifically 1101); and 
a metal grid layer (1103; can be made of ITO; par. (570)) formed on the buffer dielectric layer, the metal grid layer filling the first opening so as to be electrically connected the exposed portion of the substrate and/or the exposed portion of the trench fill structure (570 and 1101 are in direct physical/electrical contact).
Regarding claim 10, Ogita discloses in FIG. 60 (and FIGs. 1 & 31) and related text, e.g., wherein the trench fill structure comprises an isolation oxide layer (1102; can be oxide; par. (568)) covering a surface of the trench in the substrate (see FIG. 60) and a filler material (1101) that fills the trench, the isolation oxide layer at least located between a sidewall of the filler material and the substrate (see FIG. 60).
Regarding claim 11, Ogita discloses in FIG. 60 (and FIGs. 1 & 31) and related text, e.g.,
wherein the filler material comprises a first conductive metal layer (1101 can be W, Al, Cu, etc.; see par. (568)), and wherein exposing at least a portion of a top of the trench fill structure comprises: 
the first opening surrounding sidewalls of the top of the trench fill structure and exposing the first conductive metal layer on the sidewalls of the top of the trench fill structure in the first opening; and/or, the first opening being located on a top surface of the trench fill structure (see FIG. 60) and exposing an entire or a portion of a top surface of the first conductive metal layer of the trench fill structure in the first opening (at least a portion of 1101 is exposed in the opening in 66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over (US-11362126) by Ogita in view of (US-2021/0066225) by Chou et al (“Chou”).
Regarding claim 12, Ogita discloses in FIG. 60 (and FIGs. 1 & 31) and related text, e.g., wherein the substrate further defines a pad area lateral to the pixel area (see FIG. 58; “pad area” is shown near various 1045’s).

Ogita does not disclose “wherein a metal interconnect structure and a plug structure above the metal interconnect structure are formed in the substrate in the pad area, the plug structure electrically connected at a bottom thereof to the metal interconnect structure”.
To elaborate briefly on the above, Ogita simply provides no details regarding pad area.  However, Chou fixes the deficiency.

Chou discloses in FIG. 5 and related text, e.g., wherein a metal interconnect structure (108a/108, etc.) and a plug structure (contains 116) above the metal interconnect structure are formed in the substrate in the pad area (see Title; also see FIG. 3; it shows a pixel area to the left side in FIG. 3; and pad area to the right; of which FIG. 5 is one example embodiment), the plug structure electrically connected at a bottom thereof to the metal interconnect structure (see FIG. 5; direct physical/electrical connection between the two).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Ogita with “wherein a metal interconnect structure and a plug structure above the metal interconnect structure are formed in the substrate in the pad area, the plug structure electrically connected at a bottom thereof to the metal interconnect structure” as taught by Chou, since applying a known technique (technique of Chou exactly how to form bondpads) to a known device ready for improvement (device of Ogita, which shows the pad area in above cited FIG. 58, but does not show the details on how to form bond pads; hence, “ready for improvement”) to yield predictable results (results are predictable, because both references deal with back side illuminated imagers (compare FIG. 60 of Ogita to FIG. 3 of Chou); results are also predictable because Ogita already has “trenches” with “insulator” and “conductive layer” inside it, between pixels; Chou teaches a similar structure (“trenches” with “insulator” and “conductive layer” inside it) for the pad area; hence, results are predictable) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385).

Regarding claim 13, the combined device of Ogita and Chou disclose in cited figures and related text, e.g., wherein the trench fill structure comprises a first conductive metal layer in a trench formed in the pixel area (as was already described above, regarding claim 11; see list of materials listed there), and the plug structure comprises: 
an isolation oxide layer (115; can be oxide; see par. 35) covering a sidewall of a through- hole in which a top surface of the metal interconnect structure is partially exposed (through-hole goes down all the way to 108a/108; and that is where “top surface” of it is exposed); and a first conductive metal layer (116; par. 48 lists some materials for it) that fills the through-hole.
Regarding claim 14, the combined device of Ogita and Chou disclose in cited figures and related text, e.g., wherein the buffer dielectric layer (of Ogita; could be insulator, as was discussed in rejection of claim 9) also covers a surface of the substrate in the pad area (entirety of Chou’s FIG. 5 is being defined as “pad area”; presence of 118a/118b/118c is noted; the materials for these 3 layers are listed in par. 44, and they are some of the same ones as the ones listed by Ogita for his buffer dielectric layer; hence, Chou shows “buffer … layer” that “covers a … substrate in a pad area”, as required by claim) and defines a second opening (together with 115 it defines a second opening; the claim preamble says “comprising” not “consisting”; hence, this portion of claim is not limited to just “buffer dielectric layer” defining the opening; nothing prevents it being one of the layers defining an opening) in which a top surface of the plug structure is partially exposed (118a shows an opening, through which  116 comes through, and top surface thereof is being exposed), and wherein a pad structure (portion of 116 directly above 118a and directly in the top of the opening; keep in mind that in MPEP 2144.04 it is made clear that making things “separable” or “integral” are some of the well-recognized rationales for obviousness; so the fact that the Chou has it as a single piece and Applicant has it as 2 pieces, these are obvious over each other, as MPEP makes clear) is formed on the buffer dielectric layer in the pad area and completely fills the second opening (as was defined above; defined by 118 and 115; 116 completely fills it) so as to be electrically connected to the exposed portion of the top surface of the plug structure (it is one piece, as was described above; could be 2, as was described above; hence, meeting limitations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
06/12/22

/Mounir S Amer/Primary Examiner, Art Unit 2894